Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made and entered into
as of this __ day of ______, 20__, by and between Thor Industries, Inc., a
Delaware corporation (the “Company”), and [___________], an individual
(“Indemnitee”).
RECITALS
     WHEREAS, the Certificate of Incorporation (the “Certificate”) and the
bylaws (the “Bylaws”) of the Company provide for the indemnification of the
officers and directors of the Company to the maximum extent permitted by the
Delaware General Corporation Law, as amended (the “DGCL”);
     WHEREAS, the Certificate, the Bylaws and the DGCL permit contracts between
the Company and the officers and directors of the Company with respect to
indemnification of such officers and directors;
     WHEREAS, in accordance with the DGCL, the Company may purchase and maintain
a policy or policies of directors’ and officers’ liability insurance covering
certain liabilities that may be incurred by its officers or directors in the
performance of their obligations to the Company;
     WHEREAS, in order to induce Indemnitee to serve and/or continue to serve as
an officer and/or director of the Company, the Company desires that the
Indemnitee shall be indemnified and advanced expenses as set forth herein.
AGREEMENT
     NOW, THEREFORE, in consideration of Indemnitee’s service as an officer
and/or director of the Company from and after the date hereof, the Company and
Indemnitee hereby agree as follows:
     1. Certain Definitions Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth below:
     “Corporate Status” means the fact that a person is or was a director,
officer, employee or agent of the Company or an Enterprise. A Proceeding shall
be deemed to have been brought by reason of a person’s “Corporate Status” if it
brought because of the status described in the preceding sentence or because of
any action or inaction on the part of such person in connection with such
status.
     “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
     “Enterprise” means the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise in which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

1



--------------------------------------------------------------------------------



 



     “Expenses” shall include all attorney’s fees, disbursements and retainers,
court costs, transcript costs, fees of experts, witness fees, travel and
deposition costs, printing and binding costs, telephone charges, postage,
delivery service fees, judgments, fines, penalties, amounts paid in settlement
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, settling, or appealing a Proceeding, or being prepared to be a
witness or otherwise participating in a Proceeding.
     “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither currently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
     “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, including one pending on or before the
date of this Agreement. For purposes of this definition, the term “threatened”
shall be deemed to include, but not be limited to, Indemnitee’s good faith
belief that a claim or other assertion may lead to institution of a Proceeding.
     “Reviewing Party” means the person or persons selected to make the
determination of the availability of indemnification pursuant to Section 5.3
hereof.
     2. Indemnification.
     2.1 Proceedings Not By or In The Right Of the Company. If Indemnitee was or
is a party or is threatened to be made a party to any Proceeding, other than a
Proceeding by or in the right of the Company, by reason of Indemnitee’s
Corporate Status, the Company shall hold harmless and indemnify Indemnitee to
the fullest extent authorized or permitted by the provisions of the DGCL, the
Certificate and the Bylaws, as such may be amended from time to time (but in the
case of such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than the law permitted the
Company to provide prior to such amendment) against all Expenses to the extent
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with such Proceeding or any claim, issue or matter therein, but only
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company and that, with
respect to any criminal Proceeding, he or she had no reasonable cause to believe
his or her conduct was unlawful.

2



--------------------------------------------------------------------------------



 



     2.2 Proceedings By or In Right of the Company. If Indemnitee was or is a
party or is threatened to be made a party to any Proceeding by or in the right
of the Company, by reason of Indemnitee’s Corporate Status, the Company shall
hold harmless and indemnify Indemnitee to the fullest extent authorized or
permitted by the provisions of the DGCL, the Certificate and the Bylaws, as such
may be amended from time to time (but in the case of such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than the law permitted the Company to provide prior to
such amendment), against expenses which shall include all of the expenses set
forth in the definition of Expenses herein but shall specifically exclude
judgments, fines, penalties and amounts in settlement (“Limited Expenses”) to
the extent actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with such Proceeding, but only if Indemnitee acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, that, if applicable law so
provides, no indemnification against such expenses shall be made in respect of
any claim in such Proceeding as to which Indemnitee shall have been adjudged to
be liable to the Company unless, and only to the extent that, the Court of
Chancery of the State of Delaware, or the court in which such Proceeding was
brought, shall determine that, despite the adjudication of liability Indemnitee
is fairly and reasonably entitled to indemnity for such expenses.
     2.3 Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Limited Expenses actually and reasonably incurred by
him or on his behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Limited Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.
     3. Advancement of Expenses.
     3.1 Notwithstanding, any other provision of this Agreement, the Company
shall advance all Limited Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding prior to the final disposition of such Proceeding
upon receipt of a statement or statements from Indemnitee which shall reasonably
evidence such amount incurred by Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay such amount
if it shall ultimately be determined that such person is not entitled to be
indemnified by the Company. Any advances and undertakings to repay pursuant to
this Section 3.1 shall be unsecured and interest free and shall provide that, if
Indemnitee has commenced or thereafter commences legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law with respect to such Proceeding, Indemnitee
shall not be required to reimburse the Company for any such advance in respect
of such Proceeding until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed).

3



--------------------------------------------------------------------------------



 



     3.2 Advances pursuant to Section 3 hereof shall be made within two
(2) business days after the receipt by the Company of a written statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding, and
accompanied by or preceded by the undertaking referred to in Section 3.1 above.
     4. Contribution in the Event of Joint Liability.
     4.1 Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims and Proceedings asserted against Indemnitee.
     4.2 Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction or events from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the
transaction or events that resulted in such Expenses, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct was active or passive.
     4.3 The Company shall fully indemnify and hold Indemnitee harmless from any
claims of contribution which may be brought by other officers, directors or
employees of the Company who may be jointly liable with Indemnitee.
     4.4 To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by

4



--------------------------------------------------------------------------------



 



Indemnitee, for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
     5. Procedures and Presumptions for the Determination of Entitlement to
Indemnification.
     5.1 Timing of Payments. All payments of Expenses and other amounts by the
Company to the Indemnitee pursuant to this Agreement shall be made as soon as
practicable after a written demand therefor by Indemnitee is presented to the
Company, but in no event later than (i) thirty (30) days after such demand is
presented or (ii) such later date as may be permitted for the determination of
entitlement to indemnification pursuant to Section 5.7 hereof, if applicable;
provided, however, that advances of Expenses shall be made within the time
provided in Section 3.2 hereof.
     5.2 Request for Indemnification. Whenever Indemnitee believes that he or
she is entitled to indemnification pursuant to this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee shall submit his or her claim for
Indemnification within a reasonable time, not to exceed two (2) years after any
judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere (or its equivalent) or other full or
partial final determination or disposition of the Proceeding (with the latest
date of the occurrence of any such event to be considered the commencement of
the two (2) year period). The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the board of directors of
the Company (the “Board of Directors”) in writing that Indemnitee has requested
indemnification.
     5.3 Reviewing Party. Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 5.2 hereof, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following three methods, which
shall be at the election of the Board of the Directors (1) by a majority vote of
the Disinterested Directors, even though less than a quorum, or a committee
thereof designated by a majority vote of such Disinterested Directors; (2) by
Independent Counsel in a written opinion to the Board of the Directors; or
(3) by vote of the majority of the stockholders of the Company.
     5.4 Determination by Independent Counsel. If the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 5.3 hereof, the Independent Counsel shall be selected as provided in
this Section 5.4. The Independent Counsel shall be selected by the Board of
Directors. Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Company a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel”

5



--------------------------------------------------------------------------------



 



as defined in this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within thirty
(30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 5.2 hereof, no Independent Counsel shall
have been selected or an Independent Counsel shall have been selected but an
objection thereto shall have been properly made and remained unresolved, either
the Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 5.3
hereof. The Company shall pay any and all reasonable fees and expenses incurred
by such Independent Counsel in connection with acting pursuant to Section 5.3
hereof, and the Company shall pay all fees and expenses incident to the
procedures of this Section 5.4, regardless of the manner in which such
Independent Counsel was selected or appointed.
     5.5 Burden of Proof. In making a determination with respect to entitlement
to indemnification hereunder, the Reviewing Party shall presume that Indemnitee
is entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence. In making a determination with respect to
entitlement to indemnification hereunder which under this Agreement or
applicable law requires a determination of Indemnitee’s good faith and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, the Reviewing Party
shall presume that Indemnitee has at all times acted in good faith and in a
manner he or she reasonably believed to be in or not opposed to the best
interests of the Company. Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion by clear and convincing
evidence. Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and/or actions, or failure to act, of any other director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.
     5.6 No Presumption in Absence of a Determination or As Result of an Adverse
Determination; Presumption Regarding Success. Neither the failure of any
Reviewing Party to have made a determination as to whether Indemnitee has met
any particular standard of conduct or had any particular belief, nor an actual
determination by any Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under this Agreement under applicable law, shall be a
defense to Indemnitee’s claim or create a presumption that Indemnitee has not
met any particular

6



--------------------------------------------------------------------------------



 



standard of conduct or did not have any particular belief. In addition, the
termination of any Proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right to indemnification or create a presumption
that Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by this Agreement or applicable law. In the event that any Proceeding
to which Indemnitee is a party is resolved in any manner other than by final
adverse judgment (as to which all rights of appeal therefrom have been exhausted
or lapsed) against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.
     5.7 Timing of Determination. If the Reviewing Party shall not have made a
determination within thirty (30) days after the date of Indemnitee’s request for
indemnification pursuant to Section 5.2 hereof, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 30 day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the Reviewing
Party in good faith requires such additional time for the obtaining of or
evaluating of documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 5.7 shall not apply if
the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 5.3 of this Agreement and if (A) within fifteen
(15) days after the receipt by the Company of the request for indemnification
pursuant to Section 5.2 hereof, the Board of Directors or the Disinterested
Directors, if appropriate, resolve to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen
(15) days after such receipt for the purpose of making a determination of
entitlement to indemnification, such meeting is held for such purpose within
sixty (60) days after having been so called and such determination is made
thereat.
     5.8 Cooperation. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination under
this Agreement of the Indemnitee’s entitlement to indemnification under this
Agreement. Any costs or expenses (including attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify Indemnitee therefor and shall hold Indemnitee harmless
therefrom.

7



--------------------------------------------------------------------------------



 



     6. Liability Insurance. The Company shall obtain and maintain a policy or
policies of insurance with a reputable insurance company providing the
Indemnitee with coverage in such amount as shall be determined by the Board of
Directors for losses from acts or omissions of Indemnitee, and to ensure the
Company’s performance of its indemnification obligations under this Agreement.
In all policies of director and officer liability insurance obtained by the
Company, Indemnitee shall be named as an insured party in such manner as to
provide Indemnitee with the same rights and benefits as are afforded to the most
favorably insured directors or officers, as applicable, of the Company. Any
reductions to the amount of director and officer liability insurance coverage
maintained by the Company as of the date hereof shall be subject to the approval
of the Board of Directors. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Board of Directors
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionately high compared to the
amount of coverage provided, or if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit. The Company
shall promptly notify Indemnitee of any such determination not to provide
insurance coverage. In the event that the Company does maintain such insurance
for the benefit of Indemnitee, the right to indemnification and advancement of
Expenses as provided herein shall only apply to the extent that Indemnitee has
not been indemnified and actually reimbursed pursuant to such insurance.
     7. Remedies of Indemnitee.
     7.1 In the event that (i) a determination is made pursuant to Section 5 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 3.2 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made within the time period specified in
Section 5.7 of this Agreement, or (iv) payment of indemnified amounts is not
made within the applicable time periods specified in Section 5.1 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of his or her entitlement to such indemnification. The Company shall not oppose
Indemnitee’s right to seek any such adjudication.
     7.2 In the event that a determination shall have been made pursuant to
Section 5.3 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo review on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 5.3 hereof.
     7.3 If a determination shall have been made pursuant to Section 5.3 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
     7.4 In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, or to

8



--------------------------------------------------------------------------------



 



recover under any directors’ and officers’ liability insurance policies
maintained by the Company, the Company shall pay on his behalf, in advance, any
and all Expenses actually and reasonably incurred by him in such judicial
adjudication, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of expenses or insurance recovery.
     7.5 The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.
     8. Non-Exclusivity, Survival of Rights, Subrogation; No Duplicative
Payments; Certain Amendments.
     8.1 The rights of indemnification as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders or a resolution of the Board of Directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in the
DGCL, whether by statute or judicial decision, permits greater indemnification
than would be afforded currently under the Certificate, Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.
     8.2 In the event of any payment by the Company under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee with respect thereto and Indemnitee shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
     8.3 The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
     8.4 In the event the Company enters into an indemnification agreement with
another officer or director, as the case may be, containing terms more favorable
to the indemnitee than the terms contained herein (and absent special
circumstances justifying such more favorable terms), Indemnitee shall be
afforded the benefit of such more favorable terms and such more favorable terms
shall be deemed incorporated by reference herein as if set forth in full herein.
As promptly as practicable following the execution thereof, the Company shall
(a) send a copy of

9



--------------------------------------------------------------------------------



 



the agreement containing more favorable terms to Indemnitee, and (b) prepare,
execute and deliver to Indemnitee an amendment to this Agreement containing such
more favorable terms.
     9. Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement:
     9.1 with respect to any Proceeding brought by Indemnitee, or any claim
therein, unless (a) the bringing of such Proceeding or making of such claim
shall have been approved by the Board of Directors or (b) such Proceeding is
being brought by the Indemnitee to assert, interpret or enforce his or her
rights under this Agreement or any other agreement or insurance policy or under
the Company’s Certificate or Bylaws now or hereafter in effect.
     9.2 for Expenses incurred by Indemnitee with respect to any action
instituted (i) by Indemnitee to enforce or interpret this Agreement, if a court
having jurisdiction over such action finally determines (and all rights of
appeal therefrom have been exhausted or lapsed) that necessary assertions made
by Indemnitee as a basis for such action were not made in good faith or were
frivolous, or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action finally determines
(and all rights of appeal therefrom have been exhausted or lapsed) that each of
the material defenses asserted by Indemnitee was made in bad faith or was
frivolous.
     9.3 for Expenses and other liabilities arising from the purchase and sale
by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, or any similar state or successor statute.
     9.4 for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision.
     10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another Enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of his Corporate Status,
whether or not Indemnitee is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification can be provided
under this Agreement. This Agreement shall continue in effect regardless of
whether Indemnitee continues to serve as an officer or director of the Company
or any other Enterprise at the Company’s request.
     11. Miscellaneous.
     11.1 Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. Subject to
Section 5.2 herein, the failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee

10



--------------------------------------------------------------------------------



 



under this Agreement or otherwise, unless and only to the extent that such
failure or delay materially prejudices the Company.
     11.2 No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employment of the
Company or any of its subsidiaries or affiliated entities.
     11.3 Entire Agreement. This Agreement and the certificates, documents,
instruments and writings that are delivered pursuant hereto constitutes the
entire agreement and understanding of the Company and Indemnitee in respect of
its subject matters and supersedes all prior understandings, agreements, or
representations by or among the Company and Indemnitee, written or oral, to the
extent they relate in any way to the subject matter hereof.
     11.4 Successors. All of the terms, agreements, covenants, representations,
warranties, and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Company and the Indemnitee and their
respective successors and permitted assigns.
     11.5 Assignment. Neither the Company nor Indemnitee may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other; provided, however, that the Company shall
assign all (but not less than all) of its rights, obligations and interests
hereunder to any direct or indirect successor to all or substantially all of the
business or assets of the Company by purchase, merger, consolidation or
otherwise and shall cause such successor to be bound by and expressly assume the
terms and provisions hereof. Notwithstanding anything to the contrary contained
herein, this Agreement will inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributes and legatees.
     11.6 Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing. Any notice, request, demand, claim
or other communication hereunder will be deemed duly given if (and then three
business days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

11



--------------------------------------------------------------------------------



 



     
 
  If to Company:
 
   
 
  Thor Industries, Inc.
 
   
 
  Attn: Walter Bennett
 
  419 West Pike Street
 
  Jackson Center, Ohio 45334
 
  Tel: (937) 596-6111
 
  Fax: (937) 596-7937
 
   
 
  Copy to (which will not constitute notice):
 
   
 
  Akin Gump Strauss Hauer & Feld LLP
 
   
 
  Attn: Ackneil M. Muldrow III, Esq.
 
  One Bryant Park
 
  New York, New York 10036
 
  Tel: (212) 872-1000
 
  Fax: (212) 872-1002
 
   
 
  If to Indemnitee:
 
   
 
  [____________]
 
  [____________]
 
  Tel:    (   )
 
  Fax:    (   )
 
   
 
  Copy to (which will not constitute notice):
 
   
 
  [Insert name of Indemnitee’s law firm]

             
 
  Attn:           
 
  [Insert address]        
 
  Tel:    (    )    
 
  Fax:   (    )    

     Either party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Parties notice in the manner herein set forth.
     11.7 Specific Performance. The Company and Indemnitee each acknowledges and
agrees that the other would be damaged irreparably if any provision of this
Agreement is not

12



--------------------------------------------------------------------------------



 



performed in accordance with its specific terms or is otherwise breached.
Accordingly, each party agrees that the other party will be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, in addition
to any other remedy to which they may be entitled at law or in equity.
     11.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.
     11.9 Headings. The article and section headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.
     11.10 Governing Law. This Agreement and the performance of the parties’
obligations hereunder will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice of law
principles thereof.
     11.11 Amendments and Waivers. No amendment, modification, replacement,
termination, cancellation or waiver of any provision of this Agreement will be
valid, unless the same will be in writing and signed by each of the parties
hereto. No waiver by either party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, may be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent such occurrence.
     11.12 Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is adjudged by a court, arbitrator, or mediator of competent
jurisdiction not to be enforceable in accordance with its terms, the parties
agree that the court, arbitrator, or mediator making such determination will
have the power to modify the provision in a manner consistent with its
objectives such that it is enforceable, and/or to delete specific words or
phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.
     11.13 Expenses. Except as otherwise expressly provided in this Agreement,
each party will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.
     11.14 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring either party because of the authorship of any provision of this
Agreement. Any reference to any federal, state, local, or foreign law will be
deemed also to refer to such law as amended and all rules and regulations
promulgated thereunder, unless the

13



--------------------------------------------------------------------------------



 



context requires otherwise. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties hereto intend that each representation, warranty, and
covenant contained herein will have independent significance. If either party
has breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty or covenant
relating to the same subject matter (regardless of the relative levels of
specificity) which the party has not breached will not detract from or mitigate
the fact that the party is in breach of the first representation, warranty, or
covenant.
     11.15 Remedies. Except as expressly provided herein, the rights,
obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations, or remedies otherwise available at
law or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.
     11.16 Electronic Signatures.
     (a) Notwithstanding the Electronic Signatures in Global and National
Commerce Act (15 U.S.C. Sec. 7001 et. seq.), the Uniform Electronic Transactions
Act, or any other law relating to or enabling the creation, execution, delivery,
or recordation of any contract or signature by electronic means, and
notwithstanding any course of conduct engaged in by the parties, no party will
be deemed to have executed this Agreement or other document contemplated thereby
(including any amendment or other change thereto) unless and until such party
shall have executed this Agreement or other document on paper by a handwritten
original signature or any other symbol executed or adopted by such party with
current intention to authenticate this Agreement or such other document
contemplated.
     (b) Delivery of a copy of this Agreement or such other document bearing an
original signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature, provided a copy
bearing an original signature on paper is subsequently physically delivered.
“Originally signed” or “original signature” means or refers to a signature that
has not been mechanically or electronically reproduced.
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first hereinabove written.

                  THOR INDUSTRIES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Indemnitee    
 
                     
 
  Name:        

15